      Case: 4:10-cv-00119-SA-JMV Doc #: 65 Filed: 08/19/21 1 of 1 PageID #: 286



                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF MISSISSIPPI
DAVID CREWS                         911 JACKSON AVENUE, ROOM 369                TELEPHONE (662) 234-1971
CLERK                                     OXFORD, MISSISSIPPI 38655                   FAX (662) 236-5210


                                          August 19, 2021



In re: Cynthia Walker et al. v. Dollar General Corporation
N.D. Miss. Cause No. 4:10-CV-119-SA-JMV

To All Counsel of Record:

       I have been contacted by Judge Aycock who presided over the above-referenced case.
Judge Aycock informed me that it has been brought to her attention that while she presided
over the case, her husband owned stock in Dollar General. Her husband’s ownership of stock
neither affected nor impacted her decisions in this case. Nevertheless, her husband’s stock
ownership would have required recusal under the Code of Conduct for United States Judges,
and thus, Judge Aycock directed that I notify the parties of the conflict.

       Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after
a judge has participated in a case:

              A judge should disclose to the parties the facts bearing on
              disqualification as soon as those facts are learned, even though that
              may occur after entry of the decision. The parties may then determine
              what relief they may seek and a court (without the disqualified judge)
              will decide the legal consequence, if any, arising from the participation
              of the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “similar considerations would apply when a judgment
was entered in a district court by a judge and it is later learned that the judge was disqualified.”

       With Advisory Opinion 71 in mind, you are invited to respond to Judge Aycock’s
disclosure of a conflict in this case. Should you wish to respond, please submit your response
on or before September 9, 2021. Any response will be considered by another Judge of this
Court without the participation of Judge Aycock.

                                                            Sincerely,
                                                                    y,



                                                            David Crewss
                                                            Da id Cre
                                                            Clerk of Court
